                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 CHAD GELLNER, MATTHEW RUFO, and                       Case No.: 20-cv-01768
 MELVYN KLEIN, Derivatively On Behalf Of
 TILRAY, INC.,
                                                           NOTICE OF
                        Plaintiffs,                        VOLUNTARY DISMISSAL

                 v.

 BRENDAN KENNEDY, MICHAEL                                                      FILED
 AUERBACH, REBEKAH DOPP, MARYSCOTT                                             CLERK
 GREENWOOD, CHRISTINE ST. CLARE, AND                                    6/17/2020 8:43 am
 MARK CASTANEDA,
                                                                        U.S. DISTRICT COURT
                        Defendants,                                EASTERN DISTRICT OF NEW YORK
                                                                        LONG ISLAND OFFICE
 TILRAY, INC.,

                        Nominal Defendant.

        Pursuant to Fed. R. Civ. P. 41, Plaintiffs Chad Gellner, Matthew Rufo and Melvyn Klein
(“Plaintiffs”), by and through Plaintiffs’ undersigned counsel, hereby give notice that the above-
captioned action is voluntarily dismissed, without prejudice against the Defendants.
        Voluntary dismissal is appropriate under Fed. R. Civ. P. 41(a)(1) given that Defendants
have not answered the Complaint nor filed a motion for summary judgment.
        Notice of this voluntary dismissal is not required under Fed. R. Civ. P. 23.1(c) because
neither Plaintiffs nor Plaintiffs’ counsel have received or will receive any compensation
whatsoever for this dismissal.

Dated: June 16, 2020                         GAINEY McKENNA & EGLESTON
                                             By: /s/ Thomas J. McKenna
                                                 Thomas J. McKenna
                                             Gregory M. Egleston
                                             501 Fifth Avenue, 19th Floor
                                             New York, NY 10017
                                             Telephone: (212) 983-1300
                                             Facsimile: (212) 983-0383
                                             Email: tjmckenna@gme-law.com
                                             Email: gegleston@gme-law.com

                                             Attorneys for Plaintiffs


       The Clerk of Court is directed to close this case.
       SO ORDERED this 17th day of June 2020 at Central Islip, New York.

                                             /s/ Sandra J. Feuerstein
                                                 U.S. District Judge
